DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 1/14/22 has been entered. Claim(s) 1 and 4-15 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 102 and 103 from the previous Office Action mailed on 10/14/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a feeding control on the user interface"; “an exercise control on the user interface”, “a medication control on the user interface”, and “an injection training application”, in claim 1, the limitation “injection controls” in claim 4, the limitation “testing training application” in claim 12, and the limitation “software” in claim 15.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "a virtual patient having diabetes".  However, it is unclear how a virtual patient has “diabetes”, nor how that is represented on a display, as diabetes is a disease that affects how your body turns food into energy, at a high level, and thus would not necessarily have visible symptoms.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim limitations "a feeding control on the user interface"; “an exercise control on the user interface”, “a medication control on the user interface”, and “an injection training application”, in claim 1, the limitation “injection controls” in claim 4, the limitation “testing training application” in claim 12, and the limitation “software” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations are interpreted by the Examiner as computer-implemented means-plus-function limitations as they recite generic placeholders as identified above in conjunction with a function to be performed.  However, the written description does not disclose an algorithm for performing the claimed specific computer functions, but instead merely refers to the results to be achieved in the same result-based language as claimed.  Further, the written description merely refers to a generic general purpose computer to perform the claimed functions (for example, see par. 28), which the courts have held to be insufficient structure in claiming computer-implemented means-plus-function limitations.   See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 1 recite(s) the limitation "a virtual patient […] on the display" in line 4, followed by the limitation “an avatar graphically representing the virtual patient” in line 9-10.  It is unclear whether the claim is defining two separate objects on the display/user interface (i.e., the virtual patient and the avatar), or whether the avatar is the virtual patient.  To the extent that the avatar is the virtual patient, and they are one in the same, then it is unclear how defining the virtual patient as an avatar is further defining that limitation, as both are inherently or expressly a graphical representation of a patient on a display/user interface.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 1 recite(s) the limitation "wherein said software running on the device further includes an injection training application to teach injection techniques comprising a representation of multiple insulin injection sites on the avatar".  However, the phrase “representation of multiple insulin injection sites on the avatar” is ambiguous as it is unclear what constitutes an “representation of multiple insulin injection sites” on said avatar, which are not defined in a specific manner.  Under the broadest reasonable interpretation, an injection site would be inherently shown by a virtual patient or avatar which is a graphical representation of a person, or specifically defined areas that include visible indications identifying each injection site, beyond just actual graphical representation of the person.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 6 recite(s) the limitation "an exercise logging application".  However, this is an ambiguous limitation because it does not have a plain and customary meaning, nor is it further defined in any specific manner, either by structure or corresponding functionality.  Thus, this limitation could reasonably have an infinite number of meanings.  Therefore, claim 6 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 7 recite(s) the limitation "a diet logging application". However, this is an ambiguous limitation because it does not have a plain and customary meaning, nor is it further defined in any specific manner, either by structure or corresponding functionality.  Thus, this limitation could reasonably have an infinite number of meanings.  Therefore, claim 7 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 10 recite(s) the limitation "general health level".  However, this is an ambiguous limitation because it does not have a plain and customary meaning, nor is it further defined in any specific manner in the claim.  Thus, this limitation could reasonably have an infinite number of meanings.  Therefore, claim 10 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim(s) 12 recite(s) the limitation " a testing training application for checking a health parameter of the virtual patient".  However, it is unclear what constitutes “checking a health parameter” in this context, as this function (which Examiner notes invokes interpretation under 112(f)) of checking could have an infinite number of meanings, and is not defined in the claim with any further specificity. Likewise, the term “health parameter” could also have an infinite number of meanings, and is also not defined in the claim with any further specificity.  Therefore, claim 12 and the dependent claims (except claims 13 and 14, which define the health parameter as “blood sugar level” or “ketone level”) thereof based on their incorporation by reference are indefinite.
Claim(s) 15 recite(s) the limitation "wherein said software provides the user with a reward as an incentive for successful use of the device".  However, it is unclear what constitutes the metes and bounds of the term “reward” and what constitutes a “successful use of the device”, which could both have an infinite number of meanings, and are not further defined with any specificity in the claims. Therefore, claim 15 and the dependent claims thereof based on their incorporation by reference are indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1 and 4-15 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recite(s) the limitation "a virtual patient having diabetes".  However, the written description is silent as to how a virtual patient is represented as having “diabetes” on a display, as diabetes is a disease that affects how your body turns food into energy, and the written description is silent as to how a virtual patient is represented specifically with this type of medical condition.  
Claim limitations "a feeding control on the user interface"; “an exercise control on the user interface”, “a medication control on the user interface”, and “an injection training application”, in claim 1, the limitation “injection controls” in claim 4, the limitation “testing training application” in claim 12, and the limitation “software” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations are interpreted by the Examiner as computer-implemented means-plus-function limitations as they recite generic placeholders as identified above in conjunction with a function to be performed.  However, the written description does not disclose an algorithm for performing the claimed specific computer functions, but instead merely refers to the results to be achieved in the same result-based language as claimed.  Further, the written description merely refers to a generic general purpose computer to perform the claimed functions (for example, see par. 28), which the courts have held to be insufficient structure in claiming computer-implemented means-plus-function limitations.   See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.  Based on the lack of definition in the written description as originally filed which only refers to these generic placeholders in the same generic manner (par. 22; 23; 25), the written description requirement is not met.
Claim(s) 6 recite(s) the limitation "an exercise logging application".  However, this is an ambiguous limitation because it does not have a plain and customary meaning, nor is it further defined in any specific manner, either by structure or corresponding functionality.  Thus, this limitation could reasonably have an infinite number of meanings.  Based on the lack of definition in the written description as originally filed which only refers to “exercise logging application” in the same generic manner (par. 22), the written description requirement is not met.
Claim(s) 7 recite(s) the limitation "a diet logging application". However, this is an ambiguous limitation because it does not have a plain and customary meaning, nor is it further defined in any specific manner, either by structure or corresponding functionality.  Thus, this limitation could reasonably have an infinite number of meanings.  Based on the lack of definition in the written description as originally filed which only refers to “exercise logging application” in the same generic manner (par. 22; 25), the written description requirement is not met.
Claim(s) 10 recite(s) the limitation "general health level".  However, this is an ambiguous limitation because it does not have a plain and customary meaning, nor is it further defined in any specific manner in the claim.  Thus, this limitation could reasonably have an infinite number of meanings.  Based on the lack of definition in the written description as originally filed which only refers to “general health level” in the same generic manner (par. 17), the written description requirement is not met.
Claim(s) 15 recite(s) the limitation "wherein said software provides the user with a reward as an incentive for successful use of the device".  However, neither the claims, nor the written description as originally filed defined what constitutes a “reward” nor what constitutes a “successful use of the device”, which could both have an infinite number of meanings. Although par. 27 of the specification states “FIG. 7 illustrates an exemplary membership card, representing a reward 60, or the like, provided by the software as an incentive for successful use of the device”, it is not entirely clear whether the card itself is the reward or the graphical representation on the card.  Moreover, the specification provides no detail of how a successful use of the device is determined.  Thus, the written description requirement is not met.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 1 and 4-15 are to a device), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a concept practically performable in the human mind (i.e., through observation, evaluation, judgement, and/or opinion) and certain methods of organizing human activity (i.e., interpersonal interaction by teaching and following instructions) including educating a user in diabetes management on a display comprising a user interface, comprising: providing a virtual patient having diabetes on the display/user interface and having a health status indicated on the display; providing food to the virtual patient; causing the virtual patent to exercise; and providing medication to the virtual patient, present an avatar graphically representing the virtual patient on the user interface; and teach injection techniques comprising a representation of multiple insulin injection sites on the avatar; administering an injection to injection sites on a body of the virtual patient; an activities checklist; exercise logging; a diet logging; wherein said health status of the virtual patent is represented by a bar graph on said user interface; wherein said health status of the virtual patent is represented by a facial expression or body language of the virtual patient on said user interface; wherein said health status of the virtual patent is a general health level; wherein said health status of the virtual patent is a blood sugar level; wherein said health parameter of the virtual patient includes a ketone level; and provide the user with a reward as an incentive for successful action.  Note that even if most human teachers or coaches would use a physical aid (e.g., pen and paper) to help them complete the recited steps related to displaying a virtual patient or avatar (drawing using a pen) on a display or user interface (the paper) while interacting with a student or trainee, the use of such physical aid does not negate the mental nature of this limitation. Thus, these limitations fall into the “mental process” and “certain methods of organizing human activity” groupings of abstract ideas. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the steps being performed by a portable device, including a housing having a display presenting a user interface; and software, including a feeding control on the user interface, an exercise control on the user interface, a medication control on the user interface, an injection training application, an injection controls, testing training application to perform the steps identified as the abstract idea above; defining certain limitations as an application (e.g., exercise logging application, diet logging application)) are recited so generically (no details whatsoever are provided other than that it is a generic device comprising a housing a display, and software-based generic placeholders configured to perform the steps otherwise capable of performance by human analog) that it represents no more than mere instructions to apply the judicial exceptions on a general purpose computer, as evidenced by Applicant’s specification (par. 28, describing the hardware for implementing the disclosed invention as a general purpose computer). It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the general purpose computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Moreover, to the extent the recited display and user interface are a computer display and computer user interface, they are merely recited in a trivial manner to output information, and thus amount to insignificant extra solution activity.  The recited steps performed by the recited display and user interface are embodied in the identified abstract idea above, which again could be practically performed by drawing on a sheet of paper.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in Prong 2 above, the additional elements do not represent a particular machine or improvement to the functionality of the machine or other technology.  Rather, limitations related to hardware and software are merely an automation of a manual task, which the courts have held to be insufficient to show an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), and thus demonstrating the computer components are merely recited for their well-understood, routine, and conventional functionality.  This is further evidenced by the Applicant’s specification (par. 28) describing the system as using a general-purpose computer.  Moreover, to the extent the display and user interface are a computer-based display and user interface, the function described is mere data output, and thus insignificant extra solution activity which merely replaces what is otherwise capable of being performed by pen and paper as part of the abstract idea.  Finally, the specification demonstrates the well-understood, routine, conventional nature of the additional elements identified in Prong 2 above as it describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (for example, see par. 15-16 and 28-31, describing the claimed additional elements at a high level of generality, including describing the hardware as general-purpose and as any other machine capable of executing program instructions). Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1 and 4-15 are not directed to patent eligible subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715